          Case 1:18-cv-01126-LY Document 20 Filed 02/14/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

                                                    )
 UNILOC 2017 LLC,                                   )    C.A. NO. 1:18-cv-01126-LY
                                                    )
                Plaintiff,                          )
                                                    )    Jury Trial Demanded
         v.                                         )
                                                    )
 ROKU, INC.,                                        )
                                                    )
                Defendant.

                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), Plaintiff Uniloc 2017 LLC

hereby gives notice of dismissal without prejudice of its claims againt Defendant Roku, Inc.


 February 14, 2019                                  /s/ James L. Etheridge
                                                    James L. Etheridge
                                                    Texas State Bar No. 240591
                                                    Ryan S. Loveless
                                                    Texas State Bar No. 240369
                                                    ETHERIDGE LAW GROUP. PLLC
                                                    2600 E. Southlake Blvd., Suite 120/ 134
                                                    Southlake, Texas 76092
                                                    Telephone: (817) 470-7249
                                                    Facsimile: (817) 887-5950
                                                    Jim@etheridgeLaw.com
                                                    Ryan@EtheridgeLaw.com

                                                    M. Elizabeth Day (admitted pro hac vice)
                                                    eday@feinday.com
                                                    David Alberti (admitted pro hac vice)
                                                    dalberti@feinday.com
                                                    Sal Lim (admitted pro hac vice)
                                                    slim@feinday.com
                                                    Marc Belloli (admitted pro hac vice)
                                                    mbelloli@feinday.com
                                                    FEINBERG DAY ALBERTI LIM &
                                                    BELLOLI LLP
                                                    1600 El Camino Real, Suite 280
                                                    Menlo Park, CA. 94025
                                                    Phone: 650 618-4360
                                                    Fax: 650 618-4368

                                                    Attorneys for Plaintiff Uniloc 2017 LLC



                                                1
